DALLAS, Circuit Judge.
Careful consideration of this record and of the arguments of counsel leaves none of us in doubt as to the correctness of the conclusion which was reached by the court below. Tlie opinion delivered by the learned judge of that court is entirely satisfactory. and we adopt it as adequately presenting our own views. We are satisfied that, as respects the three additional muffles, as well as the others, (he finding of an implied license was fully warranted, both in fact and in law, and for that reason the decree is affirmed.